DETAILED ACTION
Prosecution History
Claims 1-11 were filed.
Claims 1 and 8-11 were amended.
Claim 7 has been canceled.
Claims 1-6 and 8-11 are pending and allowed.

Allowable Subject Matter
 Claims 1-6 and 8-11 are allowed over the prior art of record.
 The following is an examiner’s statement of reasons for allowance:
Tomura et al. U.S. Pub. No. 2004/0142790 (“Tomura”) discloses torque pulsations generated in the torque of an engine are obtained from detection signals from a crankshaft angle detection sensor and an engine water temperature detection sensor at the time of an engine starting operation.
Yamamoto et al. U.S. Patent No. 9,932,040 (“Yamamoto”) teaches a hybrid car includes an engine, a first motor, a second motor, a planetary gear, a disconnecting mechanism, and an electronic control unit. The electronic control unit is configured to control the engine and the first motor such that the first motor gives the engine a damping torque of the same phase as a pulsating component of a torque of the engine and the first motor starts the engine by cranking the engine when the engine is started with the shift position being the position for traveling.	
Hedman Patent No. 8,087,508 (“Hedman”) teaches a torsional vibration damper hub for a vehicle clutch includes a first row of springs extending substantially in the clutch rotating 
	However, regarding independent claims 1 and 11, the prior art of record fails to teach or suggest the following claimed subject matter:
	“wherein the circuitry calculates a first gain, which increases as the engine pulsation frequency varies so as to coincide with the damper resonance frequency, and a second gain, which decreases as the engine pulsation frequency increases, and 
	the circuitry calculates a first torque command that drives the electric motor by summing up a value calculated by multiplying the first gain by the torsion torque reduction component having the reverse phase with respect to the torsion torque generated by the torsion damper, and a value calculated by multiplying the second gain by an inertia torque reduction component having a reverse phase with respect to a motor inertia torque generated according to rotation of the electric motor.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668